Case 1:15-cr-00615-DKW Document 58 Filed 07/23/20 Page 1 of 3        PageID #: 277




                 IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,       )           CR. NO. 15-00615-02 DKW
                                )
                Plaintiff,      )           ORDER GRANTING UNITED
                                )           STATES= MOTION FOR
          vs.                   )           REDUCTION OF SENTENCE
                                )
SIOSIUA AFUNGIA,                )
                                )
                Defendant.      )
_______________________________ )


      On June 29, 2020, the United States filed a motion seeking to reduce the

sentence of Defendant Siosiua Afungia, pursuant to Federal Rule of Criminal

Procedure 35(b)(2)(B).    Dkt. No. 55. On July 2, 2020, Afungia filed a response.

Dkt. No. 57. Although the government was invited to reply (see Dkt. No. 56), it

has not.

      Rule 35(b)(2)(B) provides:

            (2) Later Motion. Upon the government=s motion made
            more than one year after sentencing, the court may reduce
            a sentence if the defendant's substantial assistance
            involved:

                  (B) information provided by the defendant to the
                  government within one year of sentencing, but
                  which did not become useful to the government
                  until more than one year after sentencing;
Case 1:15-cr-00615-DKW Document 58 Filed 07/23/20 Page 2 of 3                     PageID #: 278




       On April 13, 2016, this Court sentenced Afungia to a total term of

incarceration of 70 months with five years of supervised release to follow. Dkt.

No. 45. The United States explains that following Afungia's 2016 sentencing, the

parties represented to the Court that they would likely be back with a Rule 35

motion because Afungia's cooperation was continuing, particularly with regard to a

specific narcotics trafficker. For that reason, the government filed an anticipatory

Rule 35 motion on March 8, 2017 (Dkt. No. 54). Although Afungia's information

did not ultimately lead to a prosecution (Dkt. No. 55 at 5), 1 the government now

seeks to reduce Afungia's sentence based on his efforts.

       Based on the representations and recommendations made by the United

States, the Court GRANTS the United States= motion, accepts the government's

recommendation of a two-level downward adjustment of the applicable sentencing

guidelines based on Afungia's additional cooperation, and finds a restated guideline

range of 57 to 71 mos. (offense level 25, criminal history category I) to apply. The

Court further orders that Afungia=s sentence of 70 months’ imprisonment be


1
 Afungia's response brief describes his additional cooperation as resulting not only in a
prosecution, but the successful conviction of another. Dkt. No. 57 at 2. This appears to refer to
a target that is different than the individual noted by the government, given that the government
says Afungia's information "did not amount to enough evidence to charge that individual." Dkt.
No. 55 at 5. Since the government did not reply, no clarification of this discrepancy was
offered. Nonetheless, to the extent Afungia's information assisted the government in more than
one investigation/prosecution, and if the government believes it warranted, the Court will
entertain a further motion or amendment, if filed by July 27, 2020. Time is of the essence in that

                                                2
Case 1:15-cr-00615-DKW Document 58 Filed 07/23/20 Page 3 of 3                       PageID #: 279




reduced to the low-end of the restated guideline range of 57 months. An Amended

Judgment will be issued forthwith reflecting this change.

       IT IS SO ORDERED.

       Dated: July 23, 2020 at Honolulu, Hawai’i.




the Court's order herein may already result in Afungia over-serving his sentence.

                                                3
